Title: Enclosure: Council of War, 10 August 1756
From: Council of War
To: 

 

At a Council of War held at Fort Harness  August 10th 1756

Present the following Members
Capt. Thomas Waggener President

               
                  Capt. Thomas Cocke
                  
                  
                  
                  Capt. Wm Bronaugh
               
               
                  Capt. Robert Spotswood
                  
                  Capt. David Bell
               
               
                  Lt Walter Steuart
                  Member
                  Lt John Edwards Lomax
               
               
                  Lt John King
                  Lt Mordecai Buckner
               
               
                  Ensn Dean
                  
                  Ensn Smith
               
               
                  Ensn Sumner
                  
                  
               
            
The President produced to the Council Orders from Colo. Washington of the 5th & 7th of August that the President & the two remaining Companys are to be disposed of in the most eligible manner for the protection of the Inhabitants above the Trough, & as the Militia Stationed upon the Branch are determined to leave their Stations directly, We judging the Welfare of our Country requires that as many of the Inhabitants as possible remain on the Branch, which without protection it will be impossible to Detain.
It is therefore the opinion of the Council that the Forces Detached from the Regiment and now upon the Branch ⟨be⟩ Stationed at the Forts occupied by the Militia, & that without a further Supply of Men it will be impracticable to proceed in building the Chain of Forts Ordered. We are likewise Informed that the upper Inhabitants that is those twenty miles above Capt. Waggeners upper Fort is without a Mill, & that neither meal or flour can be had without sending a Detachment at least twenty Miles for it, so that the whole except Capt. Bells Company remains here ’till further Orders.
